DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to Applicant’s amendment filed on 7/8/2022.
Claims 8-20 are newly added. Claims 1-20 are pending. 

Response to Amendment
Applicant’s amendments have fixed the deficiencies set forth in the previous Office Action hence the respective rejections/objections have been withdrawn, except for those rejections/objections if still maintained or newly added in this Office Action. 

Response to Arguments
Regarding the Double Patenting rejection, Examiner acknowledges Applicant will consider to file a terminal disclaimer after all other rejections have been overcome. The Double Patenting rejection is maintained in this Office Action.
Regarding Applicant’s arguments about the rejections under 35 U.S.C § 102/103, the arguments have been fully considered but are deemed moot in view of new grounds of rejections necessitated by Applicant’s amendments.

Claim Objections
To enhance clarity, in claim 16 the limitation “wherein returning” should be amended to “wherein the returning”.
To enhance clarity, in claims 17 and 18 the limitation “wherein determining” should be amended to “wherein the determining”.
To enhance clarity, in claims 19 and 20 the limitation “wherein transferring” should be amended to “wherein the transferring”.
Appropriate correction is required.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
	Claims 1-7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8-14 of copending Application No. 16/519,205 (hereinafter as “Application_205”). Although the claims at issue are not identical, they are not patentably distinct from each other because application claim 1 is anticipated by patent claim 2.
	Application claim 1 is anticipated by claim 8 of the Application_205. Table has been created below for comparison.
Instant application 
Application_205
1. A method comprising:






identifying a first location of a deployed solar power unit;

detecting, by a processor, a redeployment event for the solar power unit at the first location;

determining, by the processor and in response to the processor detecting the redeployment event for the solar power unit at the first location, a new location for the solar power unit; and 

relocating the solar power unit to the new location, wherein the solar power unit is configured to generate electricity, store the generated electricity, and return to a base. station to provide power to one or more other devices that are electrically connected to the base station.
8. A computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by processor to cause the processor to perform a method comprising: 

identifying a first location of a deployed solar power unit; 

detecting a redeployment event for the solar power unit at the first location;

 
determining, in response to the processor detecting the redeployment event for the solar power unit at the first location, a new location for the solar power unit; and  


relocating the solar power unit to the new location, wherein the solar power unit is configured to generate electricity, store the generated electricity, and return to a base station to provide power to one or more other devices that are electrically connected to the base station.


In the table above, all matching elements of the claim limitations are underlined. 
As illustrated in the table above, claim 8 of Application_205 teaches all the limitations of claim 1 of the instant application. Although the claims at issue are not identical, it has been held that a generic invention is “anticipated” by a “species” within the scope of the generic invention. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).
Similarly, claims 2, 3, 4, 5, 6 and 7 of instant application are also anticipated by claims 9, 10, 11, 12, 13 and 14 of Application_205 respectively. 

	Claims 1-5 and 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15-20 of copending Application No. 16/519,205 (hereinafter as “Application_205”). Although the claims at issue are not identical, they are not patentably distinct from each other because application claim 1 is anticipated by patent claim 2.
	Application claim 1 is anticipated by claim 8 of the Application_205. Table has been created below for comparison.
Instant application 
Application_205
1. A method comprising:






identifying a first location of a deployed solar power unit;

detecting, by a processor, a redeployment event for the solar power unit at the first location;

determining, by the processor and in response to the processor detecting the redeployment event for the solar power unit at the first location, a new location for the solar power unit; and

relocating the solar power unit to the new location, wherein the solar power unit is configured to generate electricity, store the generated electricity, and return to a base. station to provide power to one or more other devices that are electrically connected to the base station.
15. A solar power unit comprising: 
one or more solar panels; 
a memory; and 
a processor communicatively coupled to the memory, wherein the processor is configured to perform a method comprising: 

identifying a first location of a deployed solar power unit; 

detecting a redeployment event for the solar power unit at the first location; 


determining, in response to the processor detecting the redeployment event for the solar power unit at the first location, a new location for the solar power unit; and 


relocating the solar power unit to the new location, wherein the solar power unit is configured to generate electricity, store the generated electricity, and return to a base. station to provide power to one or more other devices that are electrically connected to the base station.


In the table above, all matching elements of the claim limitations are underlined. 
As illustrated in the table above, claim 15 of Application_205 teaches all the limitations of claim 1 of the instant application. Although the claims at issue are not identical, it has been held that a generic invention is “anticipated” by a “species” within the scope of the generic invention. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).
Similarly, claims 2, 3, 4, 5 and 7 of instant application are also anticipated by claims 16-20 of Application_205 respectively. 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8-11, 14-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Gaither (US 2019/0248243 A1, prior art of record, hereinafter as “Gaither”)  in view of Kulik (US 2021/0323430 A1, hereinafter as “Kulik”).
Regarding claim 1, Gaither teaches:
A method comprising:
identifying a first location of a deployed solar power unit (the solar power unit is mapped to the vehicle with solar cell, as shown in FIG. 1C. Gaither teaches to identify a first location of a parked/deployed solar vehicle in step 202 in FIG. 2 and [0078]);
detecting, by a processor (processor 108 in FIG. 1B), a redeployment event for the solar power unit at the first location (step 206 in FIG. 2, and [0017, 0019]) ;
determining, by the processor and in response to the processor detecting the redeployment event for the solar power unit at the first location, a new location for the solar power unit (step 206 in FIG. 2, and [0017, 0019, 0080]); and
relocating the solar power unit to the new location (step 208 in FIG. 2 and [0081]).
Gaither teaches specifically (underlines are added by Examiner for emphasis):

    PNG
    media_image1.png
    500
    605
    media_image1.png
    Greyscale




    PNG
    media_image2.png
    620
    568
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    624
    489
    media_image3.png
    Greyscale

[0017] In some embodiments, the solar exposure circuit determines the subsequent location based on one or more characteristics of the route and an amount of energy the vehicle will expend upon being autonomously moved or relocated to the subsequent location. The determination is made such that a net amount of energy resulting from the exposure to the solar energy source and the amount of energy the vehicle will expend meets the amount sufficient to charge the power storage device of the vehicle to the desired state of charge.
[0019] In some embodiments, the one or more characteristics of the route comprise predicted weather conditions along the route.
[0078] At operation 202, upon a determination that the vehicle is in a parked state, a first location of the vehicle is determined. This first location of the vehicle can be determined by, e.g., navigation system 118 and/or GPS sensor 52D, to provide a reference point from which the search for optimal solar exposure can begin. That is, the driver may input one or more parameters regarding how far he/she would like to limit the vehicle's travel in the autonomous driving mode, e.g., a 200 foot radius from a current parking location, i.e., the first location. The first location can be a point from which the travel limitations are measured or calculated. Moreover, the first location can be used as a starting point from which any travel routes to a new location can be determined. The first location can also be determined and recorded or stored so as to provide a return point for the vehicle.
[0080] At operation 206, within a range of operation of the vehicle relative to the first location, an amount of solar exposure that can be used by a solar panel of the vehicle to recharge the vehicle's power storage device to a desired SOC relative to the measured power storage device SOC is determined. For example, balancing circuit 112 may subtract the current SOC level from the optimal SOC level to arrive at the amount of energy that would be needed to charge the vehicle's power storage device. Based on this calculation, the amount of solar absorption (and in some embodiments, the rate at which solar absorption should occur) can be determined. Furthermore, based on the range limits or parameters set forth, e.g., by the driver, one or more areas or locations to which the vehicle may autonomously travel are determined. As noted above, a variety of factors and types of information may be used to determine such areas or locations. For example, current weather conditions, road conditions, structural features or obstacles, etc. may be considered by search circuit 114 in determining areas or locations meeting the optimal solar exposure requirements of the vehicle. Move/relocation circuit 110 may also rely on these factors, information, and operating conditions of the vehicle in order to determine where the vehicle can be autonomously driven to. That is, searching circuit 114 may
provide a list of potential areas or locations that are capable of meeting the solar absorption needs of the vehicle. Move/relocation circuit 110 can determine the area(s) or location(s) best suited to meet the solar absorption needs while meeting movement/relocation parameters or limits while minimizing energy expenditures to reach that area(s) or location(s).
[0081] At operation 208, an autonomous driving mode of the vehicle is enabled, and the vehicle is autonomously operated to travel to one or more locations at which the solar exposure meets the energy requirements for recharging the vehicle's power storage device to the desired SOC. Autonomous operation of the vehicle can be performed by autonomous driving control system 120 in conjunction with autonomous driving actuators 40 and navigation system 118. As alluded to above, navigation system 118 may generate a travel route, e.g., within a desired radius from the first location, to one or more appropriate areas or locations to achieve optimal solar exposure. It should be noted that the processes for measuring the vehicle's power storage device SOC, and determining areas or locations to which the vehicle may travel can be repeated as needed, and the vehicle can be relocated as necessary. That is, movement or relocation to a particular area may not satisfy the solar exposure needs, and thus, the vehicle may have to move or reposition itself multiple times. This can be done so long as the distance limitations and/or time limitations described above can be met. For example, balancing circuit 114 and move/relocation circuit 110 may determine that the vehicle should be moved/relocated to several areas within the time by which the vehicle needs to be returned to the first location.

Gaither teaches all the limitations except that the solar power unit is configured to generate electricity, store the generated electricity, and return to a base station to provide power to one or more other devices that are electrically connected to the base station.
However, Kulik teaches in an analogous art: 
the solar power unit is configured to generate electricity, store the generated electricity, and return to a base station to provide power to one or more other devices that are electrically connected to the base station ([0070]: “the vehicle 100 may include features used to keep the battery charged and/or may be used to connect the vehicles 100 wind and/or solar generating components to the electrical grid or to recharge other electric vehicles or to supply electrical power to a house or in any combination”. This teaches the vehicle 100 is configured to generate electricity, store the generated electricity in a battery, and returns to house/(base station) to provide power to one or more appliances that are electrically connected to the house).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gaither based on the teaching of Kulik, to make the method wherein the solar power unit is configured to generate electricity, store the generated electricity, and return to a base station to provide power to one or more other devices that are electrically connected to the base station. One of ordinary skill in the art would have been motivated to do this modification since it can help “supply electrical power” to other devices, as Kulik teaches in [0070]. 

Regarding claim 2, Gaither-Kulik teach all the limitations of claim 1.
Gaither further teaches:
the redeployment event is a future event, and wherein the relocating the solar power unit to the new location occurs prior to the redeployment event ([0017]: “the solar exposure circuit determines the subsequent location based on one or more characteristics of the route …”; And [0019]: “the one or more characteristics of the route comprise predicted weather conditions along the route”. Gaither teaches to redeploy the solar vehicle based on a predicted weather condition/(future event), and the redeploy the solar vehicle in advance).

Regarding claim 3, Gaither-Kulik teach all the limitations of claim 2.
Gaither further teaches:
the redeployment event is a weather event ([0019]: “the one or more characteristics of the route comprise predicted weather conditions along the route”) that reduces solar intensity at the first location ([0094]: “If the vehicle is determined to have optimal or better solar exposure by remaining in the current parked location (or in its current position), solar charging can being at operation 390. Otherwise, at operation 370, location selection is performed, e.g., by search circuit 114. Location selection can involve operations 314-322 to determine a location (or position) for optimal solar exposure”; And also [0066]: “current weather conditions may be used to determine a route for vehicle 10 to follow (e.g., away from cloud cover)”. All these teach when the weather at the first location is predicted to be cloudier than other places, the solar vehicle is autonomously moved to a new location to achieve optimal solar exposure), and wherein determining the new location for the solar power unit comprises:
identifying a first set of locations where the solar power unit is permitted to deploy ([0080]: “based on the range limits or parameters set forth, e.g., by the driver, one or more areas or locations to which the vehicle may autonomously travel are determined”);
analyzing weather data for the first set of locations, wherein the weather data indicates a solar intensity at each location in the first set of locations at a time of the redeployment event ([0019]: “the one or more characteristics of the route comprise predicted weather conditions along the route”; And [0094]: “If the vehicle is determined to have optimal or better solar exposure by remaining in the current parked location (or in its current position), solar charging can being at operation 390. Otherwise, at operation 370, location selection is performed, e.g., by search circuit 114. Location selection can involve operations 314-322 to determine a location (or position) for optimal solar exposure”; And [0066]: “current weather conditions may be used to determine a route for vehicle 10 to follow (e.g., away from cloud cover)”; And [0080]: “Move/relocation circuit 110 can determine the area(s) or location(s) best suited to meet the solar absorption needs while meeting movement/relocation parameters or limits while minimizing energy expenditures to reach that area(s) or location(s)”. All these teach to analyze the weather data related to the solar exposure intensity at the new locations, to achieve the best result); and
selecting, as the new location, the location of the first set of locations having the highest solar intensity at the time of the redeployment event ([0091]: “In the event more than one alternative route has the potential to deliver better solar exposure, the one with the highest solar score can be presented to the driver via navigation system 118”).

Regarding claim 4, Gaither-Kulik teach all the limitations of claim 3.
Gaither further teaches:
identifying the first set of locations where the solar power unit is permitted to deploy includes utilizing a map that includes the first set of locations and a second set of locations, wherein the solar power unit is not permitted to deploy at the second set of locations ([0105]: “operating/road/environmental considerations associated with traversing a route to and from a location 365. For example, the energy that may be consumed and/or gained by traveling to and returning from a location and exposing the solar panel of the vehicle to the sun can be considered. Road features, such as a uphill/downhill sections where additional energy may be needed or expended, … may also be considered”; And [0051]:” A target route refers to a route on a map or determined by a navigation system along which vehicle 10 will travel under autonomous driving control”. All these teach when some locations are associated with bad road features such as steep uphill sections, these locations/(second set of locations) are not permitted to deploy since they will use additional energy to go to).

Regarding claim 8, Gaither teaches:
A method comprising:
identifying a first location, the first location being a location at which a solar power unit is deployed (FIG. 2 and [0078]: Gaither teaches to identify a fist location of a  parked/deployed solar vehicle in step 202), the solar power unit being configured to convert light into electricity using one or more solar panels ([0054]: “Solar cells 48, upon being exposed to an appropriate light source, e.g., the sun, absorb solar energy from the sun”);
detecting a redeployment event for the solar power unit at the first location (step 206 in FIG. 2, and [0017, 0019]); 	
determining, in response to detecting the redeployment event for the solar power unit at the first location, a new location for the solar power unit (step 206 in FIG. 2, and [0017, 0019, 0080]); 
relocating the solar power unit to the new location (step 208 in FIG. 2 and [0081]); 
Gaither teaches all the limitations except causing the solar power unit to return to a base station to provide power to one or more other devices that are electrically connected to the base station.
However, Kulik teaches in an analogous art: 
causing the solar power unit to return to a base station to provide power to one or more other devices that are electrically connected to the base station ([0070]: “the vehicle 100 may include features used to keep the battery charged and/or may be used to connect the vehicles 100 wind and/or solar generating components to the electrical grid or to recharge other electric vehicles or to supply electrical power to a house or in any combination”. This teaches the vehicle 100 is configured to generate electricity, store the generated electricity in a battery, and returns to house/(base station) to provide power to one or more appliances that are electrically connected to the house).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gaither based on the teaching of Kulik, to make the method to further comprise causing the solar power unit to return to a base station to provide power to one or more other devices that are electrically connected to the base station. One of ordinary skill in the art would have been motivated to do this modification since it can help “supply electrical power” to other devices, as Kulik teaches in [0070]. 

Claims 9, 10 and 11 recite a method as the method of claims 2, 3 and 4 respectively with patentably the same limitations. Therefore, claims 9, 10 and 11 are rejected for the reason recited in the rejection of claims 2, 3 and 4, respectively. 

Regarding claim 14, Gaither teaches:
A method comprising:
using one or more solar panels of a solar power unit at a first location to convert light into electricity, the generated electricity being stored in a power storage device of the solar power unit ([0054]: “Solar cells 48, upon being exposed to an appropriate light source, e.g., the sun, absorb solar energy from the sun. The energy absorbed by the solar cells 48 can be converted into electrical power for powering one or more vehicle systems, apparatuses, and/or power storage devices, e.g., power storage device 44”);
predicting that a redeployment event is expected to occur at the first location at a future time (step 206 in FIG. 2, and [0017, 0019]: based on “predicted” weather conditions, a redeployment event is expected when the vehicle is parked at the first location);
determining, in response to predicting the redeployment event at the first location, a new location for the solar power unit (step 206 in FIG. 2, and [0017, 0019, 0080]);
relocating, by the solar power unit, to the new location prior to an occurrence of the predicted redeployment event (step 208 in FIG. 2 and [0081]. Gaither teaches in [0017] and [0019]: “the solar exposure circuit determines the subsequent location based on one or more characteristics of the route … the one or more characteristics of the route comprise predicted weather conditions along the route”. The relocation to the new/subsequent location is based on “predicted weather conditions”, therefore the relocation occurs before the occurrence of the predicted weather condition);
Gaither teaches all the limitations except deploying the one or more solar panels at a first location to convert light into electricity; returning by the solar power unit to a base station; and transferring the stored power to the base station, wherein the base station is configured to provide power to one or more other devices that are electrically connected to the base station.
However, Kulik teaches in an analogous art:
deploying the one or more solar panels (expandable solar panel 2900 in FIG. 29) at a  parking location to convert light into electricity (FIG.s 1-7 and [0058]: “The solar panel assembly 2900 may be comprised of one or more panels and may include one or more extendable panels”; And [0061]: “In examples with wind energy generating and solar energy generating capable components, they may be able to be manually or automatically deployed when the vehicle 100 is stationary”. As recited above, all these teach the vehicle 100 moves to a determined location , and parks at the location after arrival wherein its solar panels are expended/deployed to increase an amount of light to be converted to electrical energy); 
returning, by the solar power unit, to a base station; and transferring the stored power to the base station, wherein the base station is configured to provide power to one or more other devices that are electrically connected to the base station ([0070]: “the vehicle 100 may include features used to keep the battery charged and/or may be used to connect the vehicles 100 wind and/or solar generating components to the electrical grid or to recharge other electric vehicles or to supply electrical power to a house or in any combination”. This teaches the vehicle 100 returns to house/(base station) to provide power to one or more appliances that are electrically connected to the house).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gaither based on the teaching of Kulik, to make the method to further comprise deploying the one or more solar panels at a first location to convert light into electricity; returning by the solar power unit to a base station; and transferring the stored power to the base station, wherein the base station is configured to provide power to one or more other devices that are electrically connected to the base station. One of ordinary skill in the art would have been motivated to do this modification since it can help “supply electrical power” to other devices, as Kulik teaches in [0070]. 

Regarding claim 15, Gaither-Kulik teach all the limitations of claim 14.
Gaither further teaches:
the new location not being predicted to be impacted by the redeployment event (step 206 in FIG. 2, and [0017, 0019]: a new/subsequent location is determined by predicted better weather condition at the new location. Therefore, the new location is predicted not be impacted by the bad weather condition).
Kulik further teaches:
deploying the one or more solar panels at the new location (FIG.s 1-7 and [0058]: “The solar panel assembly 2900 may be comprised of one or more panels and may include one or more extendable panels”; And [0061]: “In examples with wind energy generating and solar energy generating capable components, they may be able to be manually or automatically deployed when the vehicle 100 is stationary”. As recited above, all these teach the vehicle 100 moves to a new location , and parks at the new location after arrival wherein its solar panels are expended/deployed to increase an amount of light to be converted to electrical energy).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Gaither based on the teaching of Kulik, to make the method to further comprise deploying the one or more solar panels at the new location. One of ordinary skill in the art would have been motivated to do this modification since it can help “generate solar energy into electrical energy”, as Kulik teaches in [0054].

Regarding claim 16, Gaither-Kulik teach all the limitations of claim 14.
Gaither further teaches:
the returning to the base station is performed in response to determining that an amount of charge stored in the power storage device exceeds a threshold ([0004]: “The vehicle is automatically parked for a determined time period to recharge the vehicle's power storage device to the desired SOC. The vehicle may then be returned to the first location”. Since Gaither-Kulik teach the solar power unit returns to a base station after charged at different locations (as recited in the rejection of claim 21), in the scenario that the first location is a base station, Gaither’s teaching recited above teaches to return to the base station after the vehicle’s storage device is charged beyond a threshold).

Claim 17 recites a method as the method of claim 3 with patentably the same limitations. Therefore, claim 17 is rejected for the reason recited in the rejection of claim 3.

Regarding claim 19, Gaither-Kulik teach all the limitations of claim 14.
Kulik further teaches:
transmitting power from the power storage device to the base station to charge the base station ([0070]: “the vehicle 100 may include features used to keep the battery charged and/or may be used to connect the vehicles 100 wind and/or solar generating components to the electrical grid or to recharge other electric vehicles or to supply electrical power to a house or in any combination”. This teaches the vehicle 100 is configured to generate electricity, store the generated electricity in a battery, and returns to house/(base station) to transfer power form the battery to provide power/charge the house).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Gaither based on the teaching of Kulik, to make the method wherein the transferring the stored power to the base station comprises transmitting power from the power storage device to the base station to charge the base station. One of ordinary skill in the art would have been motivated to do this modification since it can help “supply electrical power” to the base station/house, as Kulik teaches in [0070]. 

Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Gaither in view of Kulik, and in further view of Obradovich (US 2011/0160964 A1, prior art of record, hereinafter as “Obradovich”). 
Regarding claim 5, Gaither-Kulik teach all the limitations of claim 4, but they do not teach the map further includes a third set of locations, wherein the solar power unit is not allowed to deploy at a location in the third set of locations, but it is permitted to traverse through the third set of locations, and wherein relocating the solar power unit to the new location prior to occurrence of the redeployment event comprises: generating, by the processor, a path between the first location and the new location, wherein the path crosses at least one location in the third set of locations, and wherein the path does not cross a location in the second set of locations.
However, Obradovich teaches in an analogous art: 
the map further includes a third set of locations, wherein the vehicle is not allowed to deploy at a location in the third set of locations, but it is permitted to traverse through the third set of locations ([0096]: “If the received information indicates any of the weather and road conditions ahead are hazardous, or the traffic ahead is extremely congested, processor 103requests navigation system 205 to reroute to avoid any hazardous and congested conditions”. This teaches to reroute to avoid the bad road conditions. The reroute route passes a passing location where the vehicle is not allowed to park/deploy. Instead, the vehicle passes the location to reach the predetermined destiny),
generating, by the processor, a path between the first location and the new location, wherein the path crosses at least one location in the third set of locations, and wherein the path does not cross a location in the second set of locations ([0096]: “If the received information indicates any of the weather and road conditions ahead are hazardous, or the traffic ahead is extremely congested, processor 103requests navigation system 205 to reroute to avoid any hazardous and congested conditions”. This teaches to generate a reroute path crossing the passing location wherein the reroute path does not cross the location associated with the bad road features).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gaither-Kulik based on the teaching of Obradovich, to make the method wherein the map further includes a third set of locations, wherein the solar power unit is not allowed to deploy at a location in the third set of locations, but it is permitted to traverse through the third set of locations, and wherein relocating the solar power unit to the new location prior to occurrence of the redeployment event comprises generating, by the processor, a path between the first location and the new location, wherein the path crosses at least one location in the third set of locations, and wherein the path does not cross a location in the second set of locations. One of ordinary skill in the art would have been motivated to do this modification since it can “avoid any hazardous and congested conditions”,  as Obradovich teaches in [0096].

Claim 12 recites a method as the method of claim 5 with patentably the same limitations. Therefore, claim 12 is rejected for the reason recited in the rejection of claim 5.

Claims 7 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Gaither in view of Kulik, and in further view of Roy (US 11017665 B1, prior art of record, hereinafter as “Roy”). 
Regarding claim 7, Gaither-Kulik teach all the limitations of claim 1, but they do not teach a second solar power unit is relocating to the new location; determining a combined area of the solar power unit and the second solar power unit when the solar power unit and the second solar power unit are in a deployed state; determining an area of the new location; determining, by comparing the combined area and the area, that both the solar power unit and the second solar power unit can deploy at the new location; and transmitting, by the processor, instructions to the second solar power unit to wait until the solar power unit is deploy before entering the new location.
Roy teaches in an analogous art: 
a second vehicle is relocating to the new location (FIG. 23, there is a second vehicle relocating to the parking lot), 
determining a combined area of the vehicle and the second vehicle when the vehicle and the second vehicle are in a deployed state (FIG. 23: two vehicles need combined area of two parking spots);
determining an area of the new location (FIG. 23: it is determined that only 2 parking spaces are available for parking);
determining, by comparing the combined area and the area, that both the vehicle and the second vehicle can deploy at the new location (FIG. 23: two parking spaces can park two vehicles); and
transmitting, by the processor, instructions to the second vehicle to wait until the vehicle is deployed before entering the new location (FIG. 23 and Col. 17 Lines 1-15: the first vehicle has higher priority and requests the second vehicle to wait until it is parked before entering its parking space of the parking lot).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gaither-Kulik based on the teaching of Roy, to make the method wherein a second solar power unit is relocating to the new location, the method further comprising determining a combined area of the solar power unit and the second solar power unit when the solar power unit and the second solar power unit are in a deployed state; determining an area of the new location; determining, by comparing the combined area and the area, that both the solar power unit and the second solar power unit can deploy at the new location; and transmitting, by the processor, instructions to the second solar power unit to wait until the solar power unit is deployed before entering the new location. One of ordinary skill in the art would have been motivated to do this modification since it can help determine and “negotiate a traffic priority”, as Roy teaches in Col. 3 Line 58.

Claim 13 recites a method as the method of claim 7 with patentably the same limitations. Therefore, claim 13 is rejected for the reason recited in the rejection of claim 7.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Gaither in view of Kulik, and in further view of Ghannam (US 2019/0250621 A1, hereinafter as “Ghannam”). 
Regarding claim 18, Gaither-Kulik teach all the limitations of claim 14.
Gaither further teaches:
the determining the new location for the solar power unit comprises:
identifying a first set of locations where the solar power unit is permitted to deploy ([0080]: “based on the range limits or parameters set forth, e.g., by the driver, one or more areas or locations to which the vehicle may autonomously travel are determined”); 
determining, from the first set of locations, a particular location ([0094]: “Otherwise, at operation 370, location selection is performed, e.g., by search circuit 114. Location selection can involve operations 314-322 to determine a location (or position) for optimal solar exposure”; And [0066]: “current weather conditions may be used to determine a route for vehicle 10 to follow (e.g., away from cloud cover)”; And [0080]: “Move/relocation circuit 110 can determine the area(s) or location(s) best suited to meet the solar absorption needs while meeting movement/relocation parameters or limits while minimizing energy expenditures to reach that area(s) or location(s)”. All these teach to determine a particular location to achieve the best result); and 
selecting, as the new location, the particular location ([0091]: “In the event more than one alternative route has the potential to deliver better solar exposure, the one with the highest solar score can be presented to the driver via navigation system 118”).
Gaither-Kulik do not teach the redeployment event is a potentially hazardous event and the new location is selected to avoid the potential hazard. Specifically, Gaither-Kulik teach all the limitations except the redeployment event is a potentially hazardous event that is predicted to cause damage to the solar power unit, and wherein the determining the new location for the solar power unit comprises determining, from the first set of locations, a particular location that provides protection from the potentially hazardous event to the solar power unit.
However, Ghannam teaches in an analogous art: 
the redeployment event is a potentially hazardous event that is predicted to cause damage to the vehicle ([0038]: “In the event that a vehicle is an autonomous vehicle, then a check is performed in step 92 determine whether the autonomous vehicle is parked in a hazardous location. Hazardous locations may include a parking structure, a covered garage, or other situations with a high likelihood of harm such as near a body of water”);
determining a particular location that provides protection from the potentially hazardous event to the vehicle ([0038]: “In the event that a vehicle is an autonomous vehicle, then a check is performed in step 92 determine whether the autonomous vehicle is parked in a hazardous location. Hazardous locations may include a parking structure, a covered garage, or other situations with a high likelihood of harm such as near a body of water. If in a hazardous location, then the autonomous vehicle identifies a nearby safe location in step 91 and automatically relocates the vehicle to the safe location”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gaither-Kulik based on the teaching of Ghannam, to make the method wherein the redeployment event is a potentially hazardous event that is predicted to cause damage to the solar power unit, and wherein the determining the new location for the solar power unit comprises determining, from the first set of locations, a particular location that provides protection from the potentially hazardous event to the solar power unit. One of ordinary skill in the art would have been motivated to do this modification since it can provide safety to the vehicle,  as Ghannam teaches in [0038].

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Gaither in view of Kulik, and in further view of Smith (US 2020/0185087 A1, hereinafter as “Smith”). 
Regarding claim 20, Gaither-Kulik teach all the limitations of claim 14, but they don’t teach the transferring the stored power to the base station comprises transferring the power storage device from the solar power unit to the base station; and transferring a new power storage device from the base station to the solar power unit.
However, Smith teaches in an analogous art to swap a fully charged battery with a new battery in a charging station ([0041]: “the caregiver can go to charging station 110 and pull out a fully charged battery 92 from one of ports 112 and swap it out with the depleted battery 92. The depleted battery 92 is then inserted into one of ports 112 of charging station 110 for recharging”). 
Since the solar power unit of Gaither-Kulik is eventually a charging station to provide power to the base station, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gaither-Kulik based on the teaching of Smith, to make the method wherein the transferring the stored power to the base station comprises transferring the power storage device from the solar power unit to the base station; and transferring a new power storage device from the base station to the solar power unit. One of ordinary skill in the art would have been motivated to do this modification since the charged power storage device can provide power, as Smith teaches in [0041].

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Gaither in view of Kulik and Obradovich, and in further view of Mortazavi (US 2021/0125500 A1, prior art of record, hereinafter as “Mortazavi”). 
Regarding claim 6, Gaither-Kulik-Obradovich teach all the limitations of claim 5, but they do not teach generating the path comprises utilizing a pathfinding algorithm selected from the group consisting of the Bellman-Ford algorithm, the A* algorithm and Dijkstra's algorithm.
However, Mortazavi teaches in an analogous art: 
generating the path comprises utilizing a pathfinding algorithm selected from the group consisting of the Bellman-Ford algorithm, the A* algorithm and Dijkstra's algorithm ([0106]: “the controller apparatus may employ Dijkstra's algorithm to determine the route for each vehicle. The controller apparatus may utilize the destination of the vehicle and the avoidance waypoint as input parameters to determine the updated route of the vehicle”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gaither-Kulik-Obradovich based on the teaching of Mortazavi, to make the method wherein generating the path comprises utilizing a pathfinding algorithm selected from the group consisting of the Bellman-Ford algorithm, the A* algorithm and Dijkstra's algorithm. One of ordinary skill in the art would have been motivated to do this modification since it can help “provide technological improvements particular to controlling and routing autonomous vehicles”, as Mortazavi teaches in [0034].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES CAI whose telephone number is (571)272-7192.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CJC/
Charles Cai
Art Unit 2115

/THOMAS C LEE/Supervisory Patent Examiner, Art Unit 2115